PER CURIAM:
Maureen Bryant appeals the district court’s order dismissing her civil action for breach of contract, intentional infliction of emotional distress, and conspiracy regarding foreclosure proceedings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bryant v. Washington Mutual Bank, 524 F.Supp.2d 753 (W.D.Va.2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.